TRUITT, J.
This case is controlled in its principles of law by the decision just announced in L. H. Cauthorn, Trustee v. Burley State Bank, ante, p. 532, 144 Pac. 1108. The facts, however, are more favorable to the defendant in this ease than in that. In Cauthorn v. Burley State Bank, the mortgage was given to secure a pre-existing indebtedness, but in this case the court found that “the certain note and mortgage were executed and delivered to the defendant, Andrew Lounsbury, for money loaned by the said Andrew Lounsbury to A. C. Dunning and Guy Olin at the time the said note and mortgage were executed, and not for a pre-existing indebtedness; that the money for which the said note and mortgage were executed and delivered was paid to the said A. C. Dunning and Guy Olin and by them used in carrying on their mercantile business aforesaid.” We think the evidence fully sustains this finding; and upon the authority of *552said case of Cauthorn v. Burley State Bank, the judgment of the lower court is affirmed in this case, and costs awarded to respondent.
Sullivan, C. J., concurs.